

	

		II

		109th CONGRESS

		1st Session

		S. 2117

		IN THE SENATE OF THE UNITED STATES

		

			December 15, 2005

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To clarify the circumstances under which a person born in

		  the United States is subject to the jurisdiction of the United States, to

		  provide for criminal penalties for forging Federal documents, to establish a

		  National Border Neighborhood Watch Program, and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Engaging the Nation to Fight

			 for Our Right to Control Entry Act or the

			 ENFORCE

			 Act.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—National Border Neighborhood Watch Program 

					Sec. 101. National Border Neighborhood Watch

				Program.

					Sec. 102. BRAVE Force.

					Sec. 103. Civilian volunteers.

					Sec. 104. Liability of BRAVE Force employees and civilian

				volunteers.

					Sec. 105. Authorization of appropriations.

					TITLE II—Criminal Penalties

					Sec. 201. Forgery of Federal documents.

					Sec. 202. Civil and criminal penalties for aliens unlawfully

				present in the United States.

					TITLE III—Establishment of Immigration and Customs Enforcement

				field office

					Sec. 301. Findings.

					Sec. 302. Establishment of field office in Tulsa,

				Oklahoma.

					TITLE IV—Immigration Enforcement Training

					Sec. 401. Immigration enforcement training demonstration

				project.

					Sec. 402. Expansion of program.

					Sec. 403. Authorization of appropriations.

					TITLE V—Citizenship

					Sec. 501. Short title.

					Sec. 502. Purpose.

					Sec. 503. Citizenship at birth for children of non-citizen,

				non-permanent resident aliens.

					TITLE VI—Guaranteeing uniform enforcement to stop

				terrorism

					Subtitle A—Identification Standards

					Sec. 601. Identification standard for Federal

				benefits.

					Sec. 602. Independent verification of birth records provided in

				support of applications for Social Security account numbers.

					Sec. 603. Electronic birth and death registration

				systems.

					Subtitle B—Reversing Unlawful Migration 

					Sec. 611. Limited duration Social Security account numbers for

				nonimmigrants.

					Sec. 612. Mandatory notification of Social Security account

				number mismatches and multiple uses.

					Sec. 613. No Social Security credit for work performed while

				unlawfully present.

					Sec. 614. Reducing individual taxpayer identification number

				abuse.

					Sec. 615. Limited eligibility for tax credits.

					Sec. 616. Penalty for failure to file correct information

				returns.

					Sec. 617. Clarification of inherent authority of State and

				local law enforcement.

					Sec. 618. Immigration and Customs Enforcement response to

				requests for assistance from State and local law enforcement.

					Subtitle C—Technology

					Sec. 621. Construction of fencing and security improvements in

				border area from Pacific Ocean to Gulf of Mexico.

					Sec. 622. Study and report on the use of technology to prevent

				unlawful immigration.

					TITLE VII—Day laborer centers

					Sec. 701. Use of day laborer center to secure employment for

				illegal aliens.

					Sec. 702. Notification.

					Sec. 703. Referrals to the IRS.

					Sec. 704. Amendments to Immigration and Nationality

				Act.

					Sec. 705. Amendment to Personal Responsibility and Work

				Opportunity Reconciliation Act of 1996.

					TITLE VIII—Higher education benefits for illegal

				aliens

					Sec. 801. Limitation on eligibility.

				

			INational Border

			 Neighborhood Watch Program 

			101.National

			 Border Neighborhood Watch ProgramThe Commissioner of the United States

			 Customs and Border Protection (referred to in this title as the

			 USCBP) shall establish a National Border Neighborhood Watch

			 Program (referred to in this title as the NBNW Program) to

			 permit retired law enforcement officers and civilian volunteers to combat

			 illegal immigration into the United States.

			102.BRAVE

			 Force

				(a)EstablishmentThere

			 is established in the USCBP a Border Regiment Assisting in Valuable Enforcement

			 Force (referred to in this title as BRAVE Force), which shall

			 consist of retired law enforcement officers, to carry out the NBNW

			 Program.

				(b)Retired law

			 enforcement officersIn this section, the term retired law

			 enforcement officer means an individual who—

					(1)has retired from

			 employment as a Federal, State, or local law enforcement officer; and

					(2)has not reached

			 the Social Security retirement age (as defined in section

			 216(l) of the Social Security Act (42 U.S.C.

			 416(l)).

					(c)Effect on

			 personnel capsEmployees of BRAVE Force hired to carry out the

			 NBNW Program shall be considered as additional agents and shall not count

			 against the USCBP personnel caps.

				(d)Retired

			 AnnuitantsAn employee of

			 BRAVE Force who has worked for the Federal Government shall be considered a

			 rehired annuitant and shall have no reduction in annuity as a result of salary

			 payment for such employees’ service in the NBNW Program.

				103.Civilian

			 volunteers

				(a)In

			 generalThe USCBP shall

			 provide the opportunity for civilian volunteers to assist in carrying out the

			 purposes of the NBNW Program.

				(b)OrganizationNot less than 3 civilian volunteers in the

			 NBNW Program may report to each employee of BRAVE Force.

				(c)ReportingA civilian volunteer shall report a

			 violation of Federal immigration law to the appropriate employee of BRAVE Force

			 as soon as possible after observing such violation.

				(d)ReimbursementA

			 civilian volunteer participating in the NBNW Program shall be eligible for

			 reimbursement by the USCBP for expenses related to carrying out the duties of

			 the NBNW Program.

				104.Liability of

			 BRAVE Force employees and civilian volunteers

				(a)CiviliansA

			 civilian volunteer participating in the NBNW Program shall not be entitled to

			 any immunity from personal liability by virtue of the volunteer’s participation

			 in the NBNW Program.

				(b)EmployeesAn

			 employee of the BRAVE Force shall not be liable for the actions of a civilian

			 volunteer participating in the NBNW Program.

				105.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 title.

			IICriminal

			 Penalties

			201.Forgery of Federal

			 documents

				(a)In

			 generalChapter 25 of title

			 18, United States Code, is amended by adding at the end the following:

					

						515.Federal

				records, documents, and writings, generallyAny person who—

							(1)falsely makes, alters, forges, or

				counterfeits any Federal record, Federal document, Federal writing, or record,

				document, or writing characterizing, or purporting to characterize, official

				Federal activity, service, contract, obligation, duty, property, or

				chose;

							(2)utters or

				publishes as true, or possesses with intent to utter or publish as true, any

				record, document, or writing described in paragraph (1), knowing, or

				negligently failing to know, that such record, document, or writing has not

				been verified, has been inconclusively verified, is unable to be verified, or

				is false, altered, forged, or counterfeited;

							(3)transmits to, or

				presents at any office, or to any officer, of the United States, any record,

				document, or writing described in paragraph (1), knowing, or negligently

				failing to know, that such record, document, or writing has not been verified,

				has been inconclusively verified, is unable to be verified, or is false,

				altered, forged, or counterfeited;

							(4)attempts, or

				conspires to commit, any of the acts described in paragraphs (1) through (3);

				or

							(5)while outside of

				the United States, engages in any of the acts described in paragraphs (1)

				through (3),

							shall be

				fined under this title, imprisoned not more than 10 years, or

				both..

				(b)Clerical

			 amendmentThe table of contents for chapter 25 of title 18,

			 United States Code, is amended by inserting after the item relating to section

			 514 the following:

					

						

							515. Federal records, documents, and

				writings,

				generally.

						

						.

				202.Civil and

			 criminal penalties for aliens unlawfully present in the United States

				(a)Aliens

			 unlawfully present

					(1)In

			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.

			 1151 et seq.) is amended by inserting after section 275 the following:

						

							275A.Criminal penalties and forfeiture for unlawful presence in

		  the United States(a)In

				generalIn addition to any other penalty, an alien who is present

				in the United States in violation of this Act shall be guilty of a felony and

				shall be fined under title 18, United States Code, imprisoned not less than 1

				year, or both. The assets of any alien present in the United States in

				violation of this Act shall be subject to forfeiture under title 18, United

				States Code.

								(b)DefenseIt

				shall be an affirmative defense to a violation of subsection (a) that the alien

				overstayed the time allotted under the visa due to an exceptional and extremely

				unusual hardship or physical illness that prevented the alien from leaving the

				United States by the required

				date.

								.

					(2)Clerical

			 amendmentThe table of contents of such Act is amended by

			 inserting after the item relating to section 275 the following:

						

							

								Sec. 275A. Criminal penalties and forfeiture for unlawful

				presence in the United

				States.

							

							.

					(b)Increase in

			 criminal penalties for illegal entrySection 275(a) of the

			 Immigration and Nationality Act (8 U.S.C. 1325(a)) is amended by striking

			 not more than 6 months, and inserting not less than 1

			 year,.

				IIIEstablishment

			 of Immigration and Customs Enforcement field office

			301.FindingsCongress finds the following:

				(1)On

			 July 17, 2002, 18 aliens who were present in the United States illegally,

			 including 3 minors, were taken into custody by the Tulsa County Sheriff’s

			 Department. The aliens were later released by officials of the former

			 Immigration and Naturalization Service.

				(2)On

			 August 13, 2002, an immigration task force meeting convened in Tulsa, Oklahoma,

			 with the goal of bringing together local law enforcement and the Immigration

			 and Naturalization Service to open a dialogue to find effective ways to better

			 enforce Federal immigration laws in the first District of Oklahoma.

				(3)On January 22,

			 2003, 4 new agents at the Immigration and Naturalization Service office in

			 Oklahoma City were hired.

				(4)On January 30,

			 2003, Oklahoma’s Immigration and Naturalization Service office added 6 new

			 special agents to their staff.

				(5)On September 22,

			 2004, officials of the Bureau of Immigration and Customs Enforcement of the

			 Department of Homeland Security authorized the release of 18 individuals who

			 may have been present in the United States illegally and were in the custody of

			 the police department of the City of Catoosa, Oklahoma. Catoosa Police stopped

			 a truck carrying 18 individuals, including children, in the early morning hours

			 on that date. Only 2 of the individuals produced identification. One adult was

			 arrested on drug possession charges and the remaining individuals were

			 released.

				(6)Oklahoma has 1 Office of Investigations of

			 the Bureau of Immigration and Customs Enforcement, which is located in Oklahoma

			 City. In 2005, 12 agents of the Bureau of Immigration and Customs Enforcement

			 served the 3,500,000 people residing in Oklahoma.

				(7)Highway I–44 and

			 U.S.–75 are major roads through Tulsa, Oklahoma, that are used to transport

			 illegal aliens to all areas of the United States.

				(8)The establishment of a field office of the

			 Office of Investigations of the Bureau of Immigration and Customs Enforcement

			 in Tulsa, Oklahoma, will help enforce Federal immigration laws in Eastern

			 Oklahoma.

				(9)Seven agents of the Drug Enforcement

			 Administration and an estimated 22 agents of the Federal Bureau of

			 Investigation are assigned to duty stations in Tulsa, Oklahoma, and there are

			 no agents of the Bureau of Immigration and Customs Enforcement who are assigned

			 to a duty station in Tulsa, Oklahoma.

				302.Establishment of

			 field office in Tulsa, OklahomaNot later than 180 days after the date of

			 enactment of this Act, the Secretary of Homeland Security shall establish a

			 field office of the Office of Investigations of the Bureau of Immigration and

			 Customs Enforcement in Tulsa, Oklahoma.

			IVImmigration

			 Enforcement Training

			401.Immigration

			 enforcement training demonstration project

				(a)In

			 general

					(1)AuthorityThe

			 Secretary of Homeland Security is authorized to provide assistance to the

			 President of Cameron University, located in Lawton, Oklahoma, to establish and

			 implement the demonstration project (referred to in this title as the

			 Project) described in this title.

					(2)PurposeThe

			 purposes of the Project shall be to assess the feasibility of establishing a

			 nationwide e-learning training course, covering basic immigration law

			 enforcement issues, to be used by State, local, and tribal law enforcement

			 officers in order to improve and enhance the ability of such officers, during

			 their routine course of duties, to assist Federal immigration officers in the

			 enforcement of immigration laws of the United States.

					(b)Project director

			 responsibilitiesThe Project shall be carried out by the Project

			 Director, who shall—

					(1)develop an online, e-learning Web site

			 that—

						(A)provides State, local, and tribal law

			 enforcement officers access to the e-learning training course;

						(B)enrolls officers

			 in the e-learning training course;

						(C)records the

			 performance of officers on the course;

						(D)tracks officers’

			 proficiency in learning the course’s concepts;

						(E)ensures a high

			 level of security; and

						(F)encrypts personal

			 and sensitive information;

						(2)develop an e-learning training course

			 that—

						(A)entails not more than 4 hours of

			 training;

						(B)is accessible through the on-line,

			 e-learning Web site developed under paragraph (1);

						(C)covers the basic principles and practices

			 of immigration law and the policies that relate to the enforcement of

			 immigration laws;

						(D)includes instructions about—

							(i)employment-based and family-based

			 immigration;

							(ii)the various types of nonimmigrant

			 visas;

							(iii)the differences between immigrant and

			 nonimmigrant status;

							(iv)the differences between lawful and unlawful

			 presence;

							(v)the criminal and civil consequences of

			 unlawful presence;

							(vi)the various grounds for removal;

							(vii)the types of false identification commonly

			 used by illegal and criminal aliens;

							(viii)the common methods of alien smuggling and

			 groups that commonly participate in alien smuggling rings;

							(ix)the inherent legal authority of local law

			 enforcement officers to enforce federal immigration laws; and

							(x)detention and removal procedures, including

			 expeditious removal; and

							(E)is accessible through the secure, encrypted

			 on-line, e-learning Web site not later than 90 days of the date of enactment of

			 this Act, and

						(F)incorporates

			 content similar to that covered in the 4-hour training course provided by the

			 employees of the Immigration and Naturalization Service to Alabama State

			 Troopers during 2003, in addition to the training given pursuant to an

			 agreement by the State under section 287(g) of the Immigration and Nationality

			 Act (8 U.S.C. 1357(g)); and

						(3)assess the feasibility of expanding to

			 State, local, and tribal law enforcement agencies throughout the Nation the

			 on-line, e-learning Web site, including the e-learning training course, by

			 using on-line technology.

					(c)Period of

			 projectThe Project Director

			 shall carry out the demonstration project for a 2-year period beginning 90 days

			 after the date of enactment of this Act.

				(d)Participation in

			 projectThe Project Director

			 shall carry out the demonstration project by enrolling in the e-learning

			 training course State, local, and tribal law enforcement officers from—

					(1)Alabama;

					(2)Colorado;

					(3)Florida;

					(4)Oklahoma;

					(5)Texas; and

					(6)at least 1, but not more than 3, other

			 States.

					(e)Participating

			 officers

					(1)NumberA total of 100,000 officers shall have

			 access to, enroll in, and complete the e-learning training course provided

			 under the Project.

					(2)ApportionmentThe number of officers who are selected to

			 participate in the Project shall be apportioned according to the State

			 populations of the participating States.

					(3)SelectionParticipation in the Project shall—

						(A)be equally

			 apportioned between State, county, and municipal law enforcement agency

			 officers;

						(B)include, when

			 practicable, a significant subset of tribal law enforcement officers;

			 and

						(C)include officers

			 from urban, rural, and highly rural areas.

						(4)RecruitmentRecruitment

			 of participants shall begin immediately, and occur concurrently, with the

			 e-learning training course’s establishment and implementation.

					(5)Limitation on

			 participationOfficers shall

			 be ineligible to participate in the demonstration project if they are employed

			 by a State, local, or tribal law enforcement agency that—

						(A)has in effect a statute, policy, or

			 practice that prohibits its law enforcement officers from cooperating with

			 Federal immigration enforcement agents; or

						(B)is otherwise in contravention of section

			 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of

			 1996 (8 U.S.C. 1373(a)).

						(6)Additional

			 requirementsThe law

			 enforcement officers selected to participate in the e-learning training course

			 provided under the Project—

						(A)shall undergo standard vetting procedures,

			 pursuant to the Federal Law Enforcement Training Center Distributed Learning

			 Program, to ensure that each individual is a bona fide law enforcement officer;

			 and

						(B)shall be granted continuous access,

			 throughout the 2-year period of the Project, to on-line course material and

			 other training and reference resources accessible through the on-line,

			 e-learning Web site.

						(f)Report

					(1)In

			 generalNot later than the

			 end of the 2-year period described in subsection (c), the Project Director

			 shall submit a report on the participation of State, local, and tribal law

			 enforcement officers in the Project's e-learning training course to—

						(A)the Committee on the Judiciary of the

			 Senate;

						(B)the Committee on the Judiciary of the House

			 of Representatives;

						(C)the Committee on Homeland Security and

			 Governmental Affairs of the Senate; and

						(D)the Committee on Homeland Security of the

			 House of Representatives.

						(2)Matters to be

			 includedThe report submitted

			 under paragraph (1) shall include—

						(A)an estimate of the cost savings realized by

			 offering training through the e-learning training course instead of the

			 residential classroom method;

						(B)an estimate of the difference between the

			 100,000 law enforcement officers who received training through the e-learning

			 training course and the number of law enforcement officers who could have

			 received training through the residential classroom method in the same 2-year

			 period;

						(C)the effectiveness of the e-learning

			 training course with respect to student-officer performance;

						(D)the convenience afforded student-officers

			 with respect to their ability to access the e-learning training course at their

			 own convenience and to return to the on-line, e-learning Web site for refresher

			 training and reference; and

						(E)the ability of the on-line, e-learning Web

			 site to safeguard the student officers’ private and personal information while

			 providing supervisors with appropriate information about student performance

			 and course completion.

						402.Expansion of

			 program

				(a)In

			 generalAfter the completion

			 of the Project, the Secretary of Homeland Security shall—

					(1)continue to make available the on-line,

			 e-learning Web site and the e-learning training course developed in the

			 Project;

					(2)annually enroll 100,000 new State, local,

			 and tribal law enforcement officers in such e-learning training course;

			 and

					(3)consult with Congress regarding the

			 addition, substitution, or removal of States eligible to participate in such

			 e-learning training course.

					(b)Limitation on

			 participationAn individual

			 is ineligible to participate in the expansion of the Project established under

			 this title if the individual is employed by a State, local, or tribal law

			 enforcement agency that—

					(1)has in effect a statute, policy, or

			 practice that prohibits its law enforcement officers from cooperating with

			 Federal immigration enforcement agents; or

					(2)is otherwise in contravention of section

			 642(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of

			 1996 (8 U.S.C. 1373(a)).

					403.Authorization

			 of appropriations

				(a)Fiscal year

			 2006There are authorized to

			 be appropriated $3,000,000 to the Secretary of Homeland Security in fiscal year

			 2006 to carry out this title.

				(b)Subsequent

			 fiscal yearsThere are

			 authorized to be appropriated in fiscal year 2007, and each subsequent fiscal

			 year, such sums as may be necessary to continue to operate, promote, and

			 recruit participants for the Project and the expansion of the Project under

			 this title.

				(c)Availability of

			 fundsFunds appropriated

			 under this section shall remain available until expended.

				VCitizenship

			501.Short

			 titleThis title may be cited

			 as the Citizenship Reform Act of

			 2005.

			502.PurposeThe purpose of this title is to clarify that

			 citizenship at birth is available to a child born in the United States to a

			 parent who is a citizen of the United States or a permanent resident alien in

			 the United States.

			503.Citizenship at

			 birth for children of non-citizen, non-permanent resident aliens

				(a)In

			 generalChapter 1 of title III of the

			 Immigration and Nationality Act

			 (8 U.S.C.

			 1401 et seq.) is amended—

					(1)in section 301,

			 by striking The following and inserting Except as

			 otherwise provided under section 309A, the following; and

					(2)by adding at the

			 end the following:

						

							309A.Children born

				to national of the United States or to alien lawfully admitted for permanent

				residence in the United StatesFor purposes of section 301(a), a person

				born in the United States shall be considered to be subject to the

				jurisdiction of the United States only if the child was born in the

				United States to parents, one of whom is—

								(1)a national of the

				United States; or

								(2)an alien who is

				lawfully admitted for permanent residence and maintains his or her residence in

				the United

				States.

								.

					(b)Effective

			 dateThe amendments made by this section shall apply only to

			 individuals born on or after the date of enactment of this Act.

				VIGuaranteeing

			 uniform enforcement to stop terrorism

			AIdentification

			 Standards

				601.Identification

			 standard for Federal benefits

					(a)Federal

			 agenciesNo department, agency, commission, other entity, or

			 employee of the Federal Government may, for the purpose of establishing

			 identity, accept, recognize, rely on, or authorize the acceptance, recognition,

			 or reliance on, any document not described in subsection (c).

					(b)State and local

			 agenciesNo department, agency, commission, other entity, or

			 employee of a State or local government charged with providing or approving

			 applications for public benefits or services funded in whole or in part with

			 Federal funds may, for the purpose of establishing identity, accept, recognize,

			 rely on, or authorize the acceptance, recognition, or reliance on, any document

			 except those described in subsection (c).

					(c)Documents

			 describedDocuments described in this subsection are—

						(1)a

			 valid, unexpired United States passport, immigration document, and other

			 identity document issued by a Federal authority, excluding an individual

			 taxpayer identification number issued by the Internal Revenue Service;

						(2)a

			 valid, unexpired driver's license or identification card (as such terms are

			 defined in section 201 of the REAL ID Act of 2005 (division B of Public Law

			 109–13; 49 U.S.C. 30301 note)) issued by a State, if the State—

							(A)is in compliance

			 with the minimum standards for the issuance of a driver's license or an

			 identification card set forth in title II of the REAL ID Act of 2005 (49 U.S.C.

			 30301 note); or

							(B)(i)statutorily bars

			 issuance of a driver's license or identification card to an alien who is

			 unlawfully present in the United States; and

								(ii)requires independent verification

			 with the issuing agency of records provided by the applicant in support of the

			 application for a driver's license or identification card; and

								(3)valid, unexpired

			 foreign passports, if such passports include, or are accompanied by, proof of

			 lawful presence in the United States.

						602.Independent

			 verification of birth records provided in support of applications for Social

			 Security account numbers

					(a)Applications for

			 social security account numbersSection 205(c)(2)(B)(ii) of the

			 Social Security Act (42 U.S.C. 405(c)(2)(B)(ii)) is amended—

						(1)by inserting

			 (I) after (ii); and

						(2)by adding at the

			 end the following:

							

								(II)With respect to an application for a

				social security account number for an individual, other than for purposes of

				enumeration at birth, the Commissioner of Social Security shall require

				independent verification of any birth record provided by the applicant in

				support of the application from the agency that issued such

				record.

								.

						(b)Effective

			 dateThe amendments made by subsection (a) shall apply with

			 respect to applications for Social Security account numbers filed on a date

			 that is more than 180 days after the date of the enactment of this Act.

					603.Electronic

			 birth and death registration systems

					(a)EstablishmentThe

			 Secretary of Homeland Security, in consultation with the Secretary of Health

			 and Human Services and the Commissioner of Social Security, shall—

						(1)work with the

			 States to establish a common data set and common data exchange protocol for

			 electronic birth registration systems and death registration systems;

						(2)coordinate

			 requirements for such systems to align with a national model;

						(3)ensure that fraud

			 prevention is built into the design of such systems to prevent fraud related to

			 the collection of vital event data, the issuance of birth certificates, and the

			 exchange of data among government agencies;

						(4)ensure that

			 electronic systems for issuing birth certificates, in the form of printed

			 abstracts of birth records or digitized images, employ a common format of the

			 certified copy, so that a person requiring such documents can quickly confirm

			 the validity of such documents;

						(5)establish and

			 implement uniform field requirements for State birth registries to be included

			 in such systems and such requirements may not require the utilization of

			 biometric identifiers;

						(6)not later than 6

			 months after the date of enactment of this Act, submit a report to Congress

			 regarding—

							(A)the need for

			 Federal laws to address penalties for fraud and misuse of vital records;

			 and

							(B)the sufficiency

			 of the enforcement of such violations;

							(7)not later than 1

			 year after the date of enactment of this Act, establish—

							(A)a process with

			 the Secretary of Defense to share data with the States and the Social Security

			 Administration regarding deaths of United States military personnel and the

			 birth and death of the dependents of such personnel; and

							(B)a process with

			 the Secretary of State to improve registration, notification, and the sharing

			 of data with the States and the Social Security Administration regarding births

			 and deaths of United States citizens abroad; and

							(8)not later than 3

			 years after the establishment of the systems under this section, require States

			 to record and retain electronic records of pertinent identification information

			 collected from requesters who are not the registrants.

						(b)Electronic

			 verification of vital events

						(1)Lead

			 agencyThe Secretary of Homeland Security shall coordinate the

			 implementation of electronic verification of a person’s birth and death.

						(2)Rulemaking

							(A)In

			 generalIn carrying out paragraph (1), the Secretary shall issue

			 regulations to establish procedures for authorized Federal and State agency

			 users may use a single interface to generate an electronic query to any

			 participating vital records jurisdiction throughout the United States to verify

			 the contents of a paper birth certificate.

							(B)NotificationThe

			 regulations issued under subparagraph (A) shall require each participating

			 vital records jurisdiction to provide an electronic response to inform the

			 inquirer—

								(i)if

			 a birth record in the database of such jurisdiction matches the paper birth

			 certificate; and

								(ii)if

			 the matching birth record has been flagged deceased.

								(C)Effective

			 dateThe regulations issued under this paragraph shall take

			 effect not later than 5 years after the date of enactment of this Act.

							(c)Grants to

			 statesThe Secretary of Homeland Security may award grants to

			 States to assist the States in participating in the systems referred to in this

			 section.

					(d)AuthorityAll

			 authority to issue regulations, certify standards, and issue grants under this

			 section shall be carried out by the Secretary of Homeland Security, with the

			 concurrence of the Secretary of Health and Human Services and in consultation

			 with State vital statistics offices and appropriate Federal agencies.

					(e)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 Secretary of Homeland Security for each of the fiscal years 2006 through 2009

			 such sums as may be necessary to carry out this section.

					BReversing Unlawful

			 Migration 

				611.Limited

			 duration Social Security account numbers for nonimmigrants

					(a)Timing of

			 issuance to aliensSection 205(c)(2)(B)(i)(I) of the Social

			 Security Act (42 U.S.C. 405(c)(2)(B)(i)(I)) is amended to read as

			 follows:

						

							(I)to aliens at the time of their lawful

				admission to the United States for, or adjustment of status to—

								(aa)permanent residence; or

								(bb)temporary or other short-term

				residence in a category that permits them to engage in employment in the United

				States, except that these aliens shall be issued the Social Security cards

				described in the second sentence of subparagraph

				(G);

								.

					(b)Temporary Social

			 Security cards for nonimmigrantsSection 205(c)(2)(G) of the

			 Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended—

						(1)by inserting

			 (i) after (G); and

						(2)by striking

			 The social security card and inserting the following:

							

								(ii)Social Security cards issued to

				aliens who are not lawful permanent residents, but who are authorized to engage

				in employment in the United States, shall bear on their face an expiration date

				that coincides with the expiration of the alien’s permission to be employed in

				the United States. The Social Security account numbers on such cards shall not

				be valid to prove work authorization, either through the Employment

				Authorization Status Instant Check or otherwise, following their

				expiration.

								(iii)The Social Security

				card

								.

						612.Mandatory

			 notification of Social Security account number mismatches and multiple

			 uses

					(a)Notification of

			 mismatched name and Social Security account number

						(1)Employer

			 notificationNot less frequently than once each year, the

			 Commissioner of Social Security shall provide a notification to each United

			 States employer with one or more employees whom the Commissioner has determined

			 have a Social Security account number that does not match the name or date of

			 birth of each such employee in the Commissioner’s records.

						(2)Employee

			 notificationThe notification under paragraph (1) shall—

							(A)instruct an

			 employer to inform an employee described in paragraph (1) that if the employee

			 fails to correct the information related to the employee's Social Security

			 account number with the Commissioner within a period of 10 business days, the

			 employer will be required to terminate the employment of such employee;

			 and

							(B)prohibit the

			 employer from terminating such employment prior to the conclusion of such

			 10-day period, unless the employee admits that the employee fraudulently

			 obtained a Social Security account number.

							(b)Notification of

			 multiple uses of individual Social Security account numbers

						(1)In

			 generalThe Commissioner of Social Security may not credit any

			 individual with concurrent earnings from more than 1 employer before notifying

			 the individual that earnings from 2 or more employers are being reported under

			 the individual’s Social Security account number.

						(2)Contents of

			 noticeNotice under paragraph (1) shall—

							(A)include the name

			 and location of each employer;

							(B)direct the

			 individual to—

								(i)contact the

			 Social Security Administration to present proof that the individual is the

			 person to whom the Social Security account number was issued; and

								(ii)if

			 applicable, to present a pay stub or other documentation showing that such

			 individual is employed by all employers reporting earnings to that Social

			 Security account number.

								613.No Social

			 Security credit for work performed while unlawfully presentTitle II of the Social Security Act (42

			 U.S.C. 401 et seq.) is amended—

					(1)in section 214(c)(1), by striking at

			 the time of assignment, or at any later time and inserting at

			 the time any such quarters of coverage are earned; and

					(2)in section 223(a)(1)(C)(i), by striking

			 at the time of assignment, or at any later time and inserting

			 at the time any quarters of coverage are earned.

					614.Reducing

			 individual taxpayer identification number abuse

					(a)Modified format

			 and lawful presence requirement

						(1)In

			 generalSection 6109(c) of the Internal Revenue Code of 1986 is

			 amended to read as follows:

							

								(c)Requirement of

				information

									(1)In

				generalFor purposes of this section, the Secretary is authorized

				to require from any person such information as may be necessary to assign an

				identifying number.

									(2)Separate from

				Social Security account numbersAny identifying number assigned

				by the Secretary shall be comprised of a sequence of numerals and dashes that

				is visually distinguishable from, and will not be mistaken for, a Social

				Security account number.

									(3)Verification of

				status for aliensPrior to issuing any identifying number, the

				Secretary shall verify with the Secretary of Homeland Security that the

				applicant for such number is lawfully present in the United

				States.

									.

						(2)Effective

			 dateSection 6109(c)(2) of the Internal Revenue Code of 1986, as

			 added by paragraph (1), shall take effect on the expiration of the date which

			 is 30 days after the date of enactment of this Act.

						(b)Information

			 sharing

						(1)In

			 generalSection 6103(i)(3) of the Internal Revenue Code of 1986

			 is amended by adding at the end the following:

							

								(D)Possible

				violations of Federal immigration lawThe Secretary shall

				disclose, in electronic format to the Secretary of Homeland Security, the

				taxpayer identity of each taxpayer who has been assigned an individual taxpayer

				identification number. The Secretary of Homeland Security may disclose such

				information to officers and employees of the Department to the extent necessary

				to enforce Federal immigration laws.

								

						(2)Effective

			 dateThe Secretary of the Treasury shall disclose information

			 under the amendment made by paragraph (1) not later than 60 days after the date

			 of enactment of this Act.

						615.Limited

			 eligibility for tax creditsNotwithstanding any other provision of law,

			 an individual who submits to the Internal Revenue Service an income tax return

			 that relies on an individual taxpayer identification number in lieu of a Social

			 Security account number shall not be eligible for any tax credit, including the

			 earned income tax credit under section 32 of the Internal Revenue Code of

			 1986.

				616.Penalty for

			 failure to file correct information returns

					(a)Penalties for

			 egregious noncompliance employersSection 6721 of the Internal

			 Revenue Code is amended—

						(1)by striking

			 subsections (b), (c), and (d);

						(2)by redesignating

			 subsection (e) as subsection (b); and

						(3)by adding at the

			 end the following:

							

								(c)Penalty for

				egregious noncompliance of employersThe Secretary shall assess

				the maximum allowable penalties on each employer—

									(1)designated in any

				taxable year by the Social Security Administration as 1 of the most egregious

				noncompliant employers; and

									(2)whose

				noncompliance was either willful or resulted from gross

				negligence.

									.

						(b)Standard

			 compliance program

						(1)In

			 generalNot later than 60 days after the date of enactment of

			 this Act, the Secretary of the Treasury, in consultation with the Commissioner

			 of Social Security and the Secretary of Homeland Security, shall implement a

			 regularly scheduled program for proposing, assessing, and collecting penalties

			 from persons who include incorrect information in tax returns filed under the

			 Internal Revenue Code of 1986, if such information was included either

			 willfully or through gross negligence.

						(2)ReportNot

			 later than 180 days after the date of enactment of this Act, the Secretary of

			 the Treasury shall submit a report to Congress on the results of the program

			 required under paragraph (1), including—

							(A)the total number of

			 filers who submitted incorrect information returns;

							(B)the number of

			 incorrect information returns submitted by such filers;

							(C)the total amount

			 of penalties proposed, assessed, and collected through the program; and

							(D)the number of

			 waivers granted to filers of incorrect information returns.

							617.Clarification

			 of inherent authority of State and local law enforcementNotwithstanding any other provision of law

			 and reaffirming the existing inherent authority of States, law enforcement

			 personnel of a State or a political subdivision of a State have the inherent

			 authority of a sovereign entity to apprehend, arrest, detain, or transfer to

			 Federal custody, aliens in the United States (including the transportation of

			 such aliens across State lines to detention centers), in the enforcement of the

			 immigration laws of the United States.

				618.Immigration and

			 Customs Enforcement response to requests for assistance from State and local

			 law enforcement

					(a)In

			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.

			 1151 et seq.) is amended by inserting after section 240C the following:

						

							240D.Custody of illegal aliens(a)If the chief executive

				officer of a State or, if appropriate, a political subdivision of the State,

				exercising authority with respect to the apprehension of an illegal alien

				submits a request to the Secretary of Homeland Security that the alien be taken

				into Federal custody, the Secretary of Homeland Security—

									(1)shall—

										(A)not later than 48

				hours after the conclusion of the State charging process or dismissal process,

				or if no State charging or dismissal process is required, not later than 48

				hours after the illegal alien is apprehended, take the illegal alien into the

				custody of the Federal Government and incarcerate the alien; or

										(B)request that the

				relevant State or local law enforcement agency temporarily incarcerate or

				transport the illegal alien for transfer to Federal custody; and

										(2)shall designate a

				Federal, State, or local prison or jail or a private contracted prison or

				detention facility within each State as the central facility for that State to

				transfer custody of the criminal or illegal aliens to the Department of

				Homeland Security.

									(b)(1)The Secretary of

				Homeland Security shall reimburse States, units of local government, and any

				private contractors for all reasonable expenses, as determined by the

				Secretary, incurred in the incarceration and transportation of an illegal alien

				as described in subsection (a)(1).

									(2)Compensation provided for costs

				incurred under subsection (a)(1) shall be equal to the sum of—

										(A)the average cost of incarceration of a

				prisoner in the relevant State, as determined by the chief executive officer of

				a State or, as appropriate, a political subdivision of the State; and

										(B)the cost of transporting the criminal

				or illegal alien from the point of apprehension, to the place of detention, and

				to the custody transfer point if the place of detention and place of custody

				are different.

										(c)The Secretary of

				Homeland Security shall ensure that illegal aliens incarcerated in facilities

				pursuant to this section are held in facilities which provide an appropriate

				level of security.

								(d)(1)In carrying out this

				section, the Secretary of Homeland Security may establish a regular circuit and

				schedule for the prompt transfer of apprehended illegal aliens from the custody

				of States, political subdivisions of States, and private contractors to Federal

				custody.

									(2)The Secretary of Homeland Security

				may enter into contracts with appropriate State and local law enforcement and

				detention officials to implement this section.

									(e)For purposes of

				this section, the term illegal alien means an alien who—

									(1)entered the United

				States without inspection or at any time or place other than that designated by

				the Secretary of Homeland Security;

									(2)was admitted as a

				nonimmigrant and who, at the time the alien was taken into custody by the State

				or a political subdivision of the State, had failed to—

										(A)maintain the

				nonimmigrant status in which the alien was admitted or to which it was changed

				under section 248; or

										(B)comply with the

				conditions of any such status;

										(3)was admitted as an

				immigrant and has subsequently failed to comply with the requirements of that

				status; or

									(4)failed to depart

				the United States under a voluntary departure agreement or under a final order

				of

				removal.

									.

					(b)Authorization of

			 appropriations for the detention and transportation to federal custody of

			 aliens not lawfully presentThere are authorized to be

			 appropriated $500,000,000 for fiscal year 2006 and each subsequent fiscal year

			 for the detention and removal of aliens not lawfully present in the United

			 States under the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.).

					CTechnology

				621.Construction

			 of fencing and security improvements in border area from Pacific Ocean to Gulf

			 of MexicoSection 102(b) of

			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

			 (division C of Public Law 104–208; 8 U.S.C. 1103 note) is amended—

					(1)in the heading by

			 striking Near San Diego,

			 California;

					(2)by amending

			 paragraph (1) to read as follows:

						

							(1)Security

				features

								(A)Reinforced

				fencing

									(i)In

				generalIn carrying out subsection (a), the Secretary of Homeland

				Security shall provide for—

										(I)the construction

				along the southern international land border of the United States, starting at

				the Pacific Ocean and extending eastward to the Gulf of Mexico, of at least 2

				layers of reinforced fencing; and

										(II)the installation

				of such additional physical barriers, roads, lighting, and sensors along such

				border as may be necessary to eliminate illegal crossings along such border,

				including—

											(aa)2

				coils of barbed wire;

											(bb)2

				tall, sturdy wire fences, with sensors to warn of any incursion;

											(cc)a

				patrol path for vehicles between the fences described in item (bb);

											(dd)a

				smoothed strip of sand that runs parallel to the fences to detect

				footprints;

											(ee)2

				ditches to prevent vehicles from approaching either fence;

											(ff)closed circuit

				television cameras; and

											(gg)motion

				detectors.

											(ii)Priority

				areasWith respect to the border described in clause (i), the

				Secretary shall ensure that initial fence construction occurs in high traffic

				and smuggling areas along such border.

									(iii)ConsultationBefore

				installing any fencing or other physical barriers, roads, lighting, or sensors

				under clause (i) on land transferred by the Secretary of Defense under

				subparagraph (B), the Secretary shall consult with the Secretary of Defense for

				purposes of mitigating or limiting the impact of the fencing, barriers, roads,

				lighting, and sensors on military training and operations.

									(B)Border zone

				creation and acquisition

									(i)In

				generalIn carrying out subsection (a), the Secretary of Homeland

				Security shall create and control a border zone, along the international land

				border described in subparagraph (A), subject to the following

				conditions:

										(I)SizeThe

				border zone shall consist of the United States land area within 100 yards of

				the international land border described in subparagraph (A), except that with

				respect to areas of the border zone that are contained within an organized

				subdivision of a State or local government, the Secretary may adjust the area

				included in the border zone to accommodate existing public and private

				structures.

										(II)Treatment of

				federal landNot later than 30 days after the date of the

				enactment of the Southwest Border Security Act, the head of each Federal agency

				having jurisdiction over Federal land included in the border zone shall

				transfer such land, without reimbursement, to the administrative jurisdiction

				of the Secretary of Homeland Security.

										(III)Treatment of

				Indian landsWith respect to Indian lands included within the

				border zone, the Secretary shall obtain, through agreement, donation, purchase,

				or condemnation, the rights, titles, or interests in such real property that

				are sufficient to provide for the construction of the security features

				described in subparagraph (A)(i) and access to the border zone as may be

				necessary to deter illegal crossings into the United States. In this subclause,

				the terms Indian lands and Indian tribe shall have

				the meaning given such terms in section 2103 of the Revised Statutes (25 U.S.C.

				81).

										(ii)Property

				review and acquisition

										(I)Property

				reviewThe Secretary shall conduct a comprehensive review and

				value assessment of all property in the border zone owned by private parties,

				States, and local governments.

										(II)Completion of

				reviewThe Secretary shall complete the review required by

				subclause (I)—

											(aa)not later than

				180 days after the date of the enactment of the Southwest Border Security Act,

				in the case of priority areas identified by subparagraph (A)(ii); and

											(bb)not later than

				360 days after the date of the enactment of the Southwest Border Security Act

				in the case of other land in the border zone.

											(III)AcquisitionAs

				soon as practicable after the date of the enactment of the Southwest Border

				Security Act, the Secretary shall commence proceedings for the acquisition of

				the rights, titles, or interest in such real property covered by the review

				described in subclause (I) in accordance with section 103(b) of the

				Immigration and Nationality Act (8

				U.S.C. 1103(b)), and that are sufficient to provide for the construction of the

				security features described in subparagraph (A)(i) and access to the border

				zone as may be necessary to deter illegal crossings into the United

				States.

										(iii)Other

				usesThe Secretary may authorize the use of land included in the

				border zone for other purposes so long as such use does not impede the

				operation or effectiveness of the security features in stalled under

				subparagraph (A)(i) or the ability of the Secretary to carry out subsection

				(a).

									;

				and

					(3)by striking

			 Attorney General and inserting Secretary of Homeland

			 Security each place it appears.

					622.Study and

			 report on the use of technology to prevent unlawful immigration

					(a)StudyThe

			 Secretary of Homeland Security shall conduct a study of available technology,

			 including radar animal detection systems, that could be utilized to increase

			 the security of the international borders of the United States and to permit

			 law enforcement officials to detect and prevent illegal immigration.

					(b)ReportNot

			 later than 6 months after the date of the enactment of this Act, the Secretary

			 of Homeland Security shall submit to Congress a report on the study carried out

			 under subsection (a). The report shall include the recommendations of the

			 Secretary related to the efficacy of the technologies studied.

					VIIDay laborer

			 centers

			701.Use of day

			 laborer center to secure employment for illegal aliensIt shall be unlawful for any person to

			 operate a day laborer center if the person knows, or reasonably should know,

			 that the center is being used to secure employment for aliens who are not

			 authorized to work in the United States.

			702.NotificationIf any employee of the Department of

			 Homeland Security is notified of the presence, at a specific location, of a

			 group of aliens who may be in the United States in violation of any provision

			 of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)—

				(1)the employee

			 shall notify the appropriate investigative authority of the Department;

			 and

				(2)such authority

			 shall investigate the violation and enforce, to the fullest extent possible,

			 all applicable immigration, employment, tax, and other laws against employers,

			 illegal workers, and day labor center operators and managers.

				703.Referrals to

			 the IRSAny investigative

			 authority of the Department of Homeland Security conducting an investigation

			 under section 702(2) shall provide relevant information obtained through such

			 investigation to the appropriate investigative authority of the Internal

			 Revenue Service to further investigate all tax evasion violations by employers

			 or illegal workers using the day labor site for a hiring arrangement.

			704.Amendments to

			 Immigration and Nationality ActSection 274A of the Immigration and

			 Nationality Act (8 U.S.C. 1324a) is amended—

				(1)in subsection

			 (a)(1)—

					(A)by amending

			 subparagraph (A) to read as follows:

						

							(A)(i)to hire, recruit, or

				refer an alien for employment in the United States, knowing or having reason to

				know that the alien is an unauthorized alien (as defined in subsection (h)(3))

				with respect to such employment; or

								(ii)to provide services intended to

				assist an alien in obtaining employment in the United States, knowing or having

				reason to know that the alien is an unauthorized alien;

				or

								;

					(B)in subparagraph

			 (B), by amending clause (ii) to read as follows:

						

							(ii)if the person or entity is an

				agricultural association, agricultural employer, farm labor contractor (as

				defined in section 3 of the Migrant and Seasonal Agricultural Worker Protection

				Act (29 U.S.C. 1802), or an entity providing employment services, to hire,

				recruit, or refer an individual for employment in the United States in

				violation of the requirements of subsection

				(b).

							;

					(2)in subsection

			 (b)(3)(A) by striking for a fee;

				(3)in subsection

			 (e)(4)(B)(i), by striking for a fee; and

				(4)in subsection

			 (h)(2), by striking or recruit or refer for a fee and inserting

			 recruit, or refer.

				705.Amendment to

			 Personal Responsibility and Work Opportunity Reconciliation Act of

			 1996Section 411(c)(1)(B) of

			 the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8

			 U.S.C. 1621(c)(1)(B)) is amended by inserting employment

			 services, after unemployment benefit,.

			VIIIHigher

			 education benefits for illegal aliens

			801.Limitation on

			 eligibilitySection 505 of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1623) is amended—

				(1)in subsection

			 (a), by striking on the basis of residence and all that follows

			 and inserting for any postsecondary education benefit unless every

			 citizen or national of the United States is entitled to such a benefit in an

			 amount, duration, and scope that is not less than the benefit available to the

			 alien without regard to whether the citizen or national is a resident of the

			 State or has attended or graduated from a school in the State.;

				(2)by redesignating

			 subsection (b) as subsection (c); and

				(3)by inserting

			 after subsection (a) the following:

					

						(b)Private cause

				of action

							(1)In

				generalAny citizen or national of the United States who is

				attending, or is enrolled in, a postsecondary educational institution alleged

				to have violated subsection (a) may commence a civil action in a court of

				competent jurisdiction, to enforce the terms of subsection (a), against—

								(A)any official of

				the State agency that governs such postsecondary educational institutions;

				or

								(B)the postsecondary

				educational institution.

								(2)Fees and

				costsIf an individual described in paragraph (1) establishes a

				violation of subsection (a) to the satisfaction of the court, the court

				shall—

								(A)provide all

				appropriate relief to the individual; and

								(B)award attorney

				fees and costs to the

				individual.

								.

				

